DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Mohammad H. Tahersima during a communication on September 9, 2021. 

The claims have been amended as follows: 

Claim 1.	(Currently Amended) A method, comprising:
	receiving, at a processor, a request associated with a transaction on a distributed ledger- based network (DLN), the request including a representation of a first asset token, a representation of a payor account on the DLN, and a representation of a payee by a payor computing node of the DLN and by an application of a cryptographic hashing function to a first random nonc
	commiting a payment, in response to the request associated with the transaction, by generating, via the processor 
	invalidating the payor token commitment, after comitting the payment, by generating, via the processor and in response to the request, a nullifier in a nullifiers data structure on the DLN via an application of a cryptographic hashing function to a concatenation of: (i) the first random nonce and (ii) a private identifier of the payor, 
	transmitting, via the processor and to a relayer computing device, a representation of a zero-knowledge proof (ZKP) generated using a DLN address of the relayer computing device as a public input of the ZKP, to cause the relayer computing device to verify that:
(1) the payee token commitment includes the second asset token, the public identifier on the DLN of the payee, and the second random nonce; and 
(2) the nullifier includes the first random nonce and the private identifier of the payor,
the relayer computing device being a third-party participant of the DLN that has no information about an identity of the first random nonce, an identity of the second asset token, an identity of the public identifier on the DLN, and an identity of the second random nonce, and 
receiving, at the processor, a confirmation confirming the transfer of the first asset token from the payor account to the payee account, the confirmation being generated in response to verification of the ZKP by a smart contract.

Claim 2. 	(Previously Presented) The method of claim 1, wherein the relayer computing device is part of the DLN and associated with a third-party participant of the DLN, and the ZKP includes a DLN address of the third-party participant of the DLN, the DLN address being a public input of the ZKP.

Claim 3.	(Previously Presented) The method of claim 1, wherein the relayer computing device is not part of the DLN.

Claim 4.	(Previously Presented) The method of claim 1, further comprising: sending, via the processor, a transaction fee to the relayer computing device;
and 
paying the transaction fee to a third party for transmitting the ZKP from the relayer computing device to a self-executing code segment on the DLN for the ZKP to be verified by the self-executing code segment.

Claim 5.	(Previously Presented) The method of claim 1, further comprising: sending, via the processor, a transaction fee to the relayer computing device;
and 
paying the transaction fee to a third party for transmitting the ZKP from the
relayer computing device to a self-executing code segment on the DLN for the ZKP to be verified by the self-executing code segment, the transaction fee configured such that a provider of the transaction fee is hidden.

Claim 6.	(Previously Presented) The method of claim 1, wherein: 
the public identifier on the DLN of the payor is a public key of a key pair; and 
the private identifier of the payor is a private key of the key pair.

Claim 7.	(Previously Presented) The method of claim 6, further comprising 
sending a ZKP that the private key of the payor is derivable from the public key.

Claim 8.	(Previously Presented) The method of claim 1, wherein the receiving the confirmation is performed after the payee token commitment has been added by a self-executing code segment on the DLN onto a token commitments data structure on the DLN.

Claim 9.	(Previously Presented) The method of claim 1, wherein the receiving the confirmation is performed after the nullifier has been added by a self-executing code segment on the DLN onto the nullifiers data structure on the DLN after the self-executing code segment verifies an absence of the nullifier from the nullifiers data structure.

Claim 10.	(Canceled)

Claim 11.	(Original) The method of claim 1, wherein the DLN is Ethereum blockchain platform and the first asset token and/or the second asset token are Ether coins.

Claim 12.	(Original) The method of claim 1, wherein the first asset token and the second asset token are non-fungible tokens, 
the ZKP further including a proof that the first asset token and the second asset token represent on the DLN a common underlying physical asset.

Claim 13.	(Previously Presented) The method of claim 1, wherein the first asset token and the second asset token are non-fungible tokens,
 the ZKP further including a proof that each of the first asset token and the second asset token is obtained via an application of a cryptographic hashing function to an identifying parameter of a common underlying physical asset.

Claim 14.	(Original) The method of claim 1, wherein the first asset token and the second asset token are fungible tokens, 
the ZKP further including a proof that a value of the first asset token is equal to a value of the second asset token.

Claim 15.	(Previously Presented) The method of claim 1, wherein the payor token commitment is a first payor token commitment, the method further comprising:
generating, via the processor, a second payor token commitment via a
application of a cryptographic hashing function to a third asset token and a public identifier on the DLN of the payor; and 
generating, via the processor, a change token commitment via an application to a cryptographic hashing function on a fourth asset token and a public identifier on the DLN of the payor, 
a sum of a value of the first asset token and a value of the third asset token being equal to a sum of a value of the second asset token and a value of the fourth asset token.

Claim 16.	(Previously Presented) The method of claim 1, wherein the payor token commitment is a first payor token commitment, the method further comprising:
generating, via the processor, a second payor token commitment via a
application of a cryptographic hashing function on a third asset token and a public identifier on the DLN of the payor; and
 generating, via the processor, a change token commitment via an application of a cryptographic hashing function to a fourth asset token and a public identifier on the DLN of the payor, 
a sum of a value of the first asset token and a value of the third asset token being equal to a sum of a value of the second asset token and a value of the fourth asset token; and 
the ZKP further including a proof that the sum of the value of the first asset token and the value of the third asset token equals the sum of the value of the second asset token and the value of the fourth asset token.

Claims 17-20.	(Canceled)

Reasons for Allowance

Claims 1-9 and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is directed to the use of zero-knowledge proofs (ZKPs) to prevent privacy compromises that can occur to transactions conducted on distributed ledger-based networks (DLNs). Winklevoss et al. (US 10,438,290 B1) a method, comprising: receiving, at a processor, a request associated with a transaction on a distributed ledger- based network (DLN), the request including a representation of a first asset token representation of a payor account on the DLN account on the DLN, the first asset token represented on the DLN by a payor token commitment generated by a payor computing node of the DLN and by an application of a hashing function to a first random nonce (Fig. 3; Col. 18 lines 18-52, Col. 22 lines 41-52, Col. 23 lines 22-26), receiving, at the processor a confirmation confirming the transfer of the payment from the payor account to the payee account, the confirmation being generated in response to verification of the ZKP by a smart contract (Col. 24 lines 49-56).
Additionally, Schiatti et al. (US 10,298,395 B1) discloses commiting a payment, in response to the request associated with the transaction, by generating, via the processor generating, via the processor and in response to the request, (i) a payee token commitment via an application of a cryptographic hashing function to: (i) a second asset token, (ii) a public identifier on the DLN of the payee and (iii) a second random nonce (Col. 2 lines 45-59, Col. 3 lines 15-42, Col. 4 lines 23-41, Col. 6 line 50- Col. 7 line 2) and transmitting, via the processor and to a relayer computing device, a  representation of zero-knowledge proof (ZKP) that:(1) the payor token commitment includes the second asset token, the public identifier on the DLN of the payee and the second random nonce; and (2) the nullifier includes the first random nonce and the private identifier of the payor. (Fig. 2; Col. 6 line 38-Col. 7 line 67).
However, the prior art does not teach nor fairly suggest neither singly nor in combination:
- invalidating the payor token commitment, after comitting the payment, by generating, via the processor and in response to the request, a nullifier in a nullifiers data structure on the DLN via an application of a cryptographic hashing function to a concatenation of: (i) the first random nonce and (ii) a private identifier of the payor, the nullifiers data structure including a Merkle Tree
- transmitting, via the processor and to the relayer computing device, a representation of a zero-knowledge proof (ZKP) generated using a DLN address of the relayer computing device as a public input of the ZKP, to cause the relayer computing device to verify 
-  the relayer computing device being a third-party participant of the DLN that has no information about an identity of the first random nonce, an identity of the second asset token, an identity of the public identifier on the DLN, and an identity of the second random nonce

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEHRA RAZA/           Examiner, Art Unit 3685 

/JOHN W HAYES/           Supervisory Patent Examiner, Art Unit 3685